Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-15-00164-CR

                                    Leandre V. HILL,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR10328
                         Honorable Ron Rangel, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED AS MODIFIED.

      SIGNED November 4, 2011.


                                             _____________________________
                                             Marialyn Barnard, Justice